ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a mask having an inner surface configured to face a wearer and an outer surface located opposite to the inner surface, comprising: a first filter disposed on the outer surface and having a water absorption capacity of 100% or more and less than 1000%; a second filter layered on the first filter on a side of the inner surface and having a water absorption capacity of less than 30%; a third filter layered on the second filter on a side of the inner surface and formed of an electret filter having a water absorption capacity of less than 50%; and a fourth filter disposed on the inner surface and having air permeability, wherein in the first filter is a outermost layer of the mask, in combination with all other features recited in the claim. Regarding the most recent prior art combination of record: Baumann et al. US 5,706,804 discloses a mask with four filter layers, the first and fourth being made of rayon, while the second and third are made of polypropylene. Buch et al. “Water Retention Capacities…” teaches rayon fabric having a water absorption capacity of about 125%, which is between 100% and 1000%. Deng et al. “The water absorption behavior…” teaches polypropylene fabric having a water absorption capacity of 4.5% and 22%, which are less than 30%, and thus less than 50%. However, as argued by Applicant in Arguments/Remarks filed 12/16/21, one of ordinary skill in the art would not have modified Baumann’s second and third filter layers with Deng’s water absorption capacity, because Deng’s material is a woven, non-breathable polypropylene, while Baumann’s is (and must be, for breathing purposes) air permeable and non-woven. Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Baumann to address its deficiencies. Coslett et al. EP 2,473,660 B1 is another close prior art reference of record and discloses a nonwoven SMS fabric for use in medical applications (including face masks), wherein the nonwoven SMS fabric comprises a first hydrophilic layer, and a second and third hydrophobic layer. The overall nonwoven fabric has a water absorption capacity of between 300-500%. However, Coslett fails to disclose or teach the water absorption capacity of each layer, as well as a fourth filter layer. Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Coslett to address its deficiencies. Lastly, the specification of the instant invention (particularly, [0069]-[0074]) provides experimental evidence as to how the individually claimed water absorption capacities of each layer are critical to forming the overall barrier properties of the mask. Dependent claims 2-6 are allowed by virtue of their dependence on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Examiner, Art Unit 3786